        Case 20-10724-JDW         Doc 22    Filed 04/23/20 Entered 04/23/20 11:40:01               Desc Main
                                            Document Page 1 of 2


        _________________________________________________________________________________

                                                             SO ORDERED,



                                                             Judge Jason D. Woodard
                                                             United States Bankruptcy Judge


               The Order of the Court is set forth below. The case docket reflects the date entered.
        ________________________________________________________________________________

                            IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF MISSISSIPPI


        IN RE: LATOYA S. LEWERS                                        CHAPTER 13

        DEBTOR                                                         CASE NO. 20-10724 JDW

                               AGREED ORDER ON MOTION FOR RELIEF
                                 AND MOTION TO ABANDON [Dkt. #10]

               This day this cause came on upon the Creditor’s Motion for Relief from §362 Automatic Stay

        and for Abandonment of Property [Dkt. #10], and the response thereto by the Debtor (Dkt. # 13)

(JDW)   and after proper noticing of said motion, the parties having reached an agreement regarding the

        motion, and the Court being duly advised in the premises does hereby order as follows:

               1.      The Creditor’s, Burch & Hurdle Collections, Motion for Relief from§362 Automatic

        Stay and for Abandonment of Property [Dkt. #10] is denied.

               3.      In the event the Debtor is ever sixty days in default with her ongoing plan payments,

        Creditor shall provide a ten (10) day notice to the Debtor and the Debtor’s attorney and file such

        Notice with the Court. If the Debtor fails to cure the default within 10 days, the stay shall be hereby

        lifted without further order of the Court.

               4.     The 14-day stay described by Bankruptcy Rule 4001(a)(3) is waived, and WWC

        Finance, Inc., may execute on the collateral as allowed by law. Any sums received from the sale of
Case 20-10724-JDW         Doc 22    Filed 04/23/20 Entered 04/23/20 11:40:01              Desc Main
                                    Document Page 2 of 2



the collateral shall be credited to Debtors’ account and a deficiency claim filed, if necessary.


                                       #END OF ORDER#

AGREED TO:

 /s/ Robert H. Lomenick
Karen B. Schneller, MSB 6558
Robert H. Lomenick, MSB 104186
Attorney for Creditor
SCHNELLER & LOMENICK, P.A.
126 North Spring Street
Post Office Box 417
Holly Springs, MS 38635
662-252-3224
rlomenick@gmail.com



/s/ C. Gaines Baker
C. Gaines Baker, MSB 8643
Attorney for Debtor
Law Office of C. Gaines Baker
136 Public Square
C.G. Baker Building, Suite One
Batesville, MS 38606
662-563-9385



/s/ W. Jeffrey Collier
W. Jeffrey Collier, MSB 10645
Attorney for Chapter 13 Trustee
6360 I-55 North, Suite 140
Jackson, MS 39211
601-355-6661
